Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Jakiela on May 20, 2022.
The application has been amended as follows: 

In the Claims:

In line 3 of claim 17, “MIL-69 or” has been changed to ---MIL-69 and---.

In line 3 of claim 22, “such as benzyl or naphthyl di-, tri- or tetracarboxylate,” has been deleted.


Response to Declaration
The Declaration under 37 CFR 1.130(a) filed on April 13, 2022 is sufficient to overcome the rejection of claims 1-20 based on Dedecker et al.  The declaration demonstrates that the co-authors not listed as inventors of the instant invention did not contribute to the conception of the claimed invention and that disclosure of the reference was obtained directly or indirectly from the instant co-inventors.
Allowable Subject Matter
Claims 11-18 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for a process for adsorbing polar volatile organic compounds present at a concentration in the rage of 10 ppb to 100 ppm (vol) in a gaseous environment, comprising contacting with a porous MOF with a hydrophobic core formed by a metal oxide and/or hydroxide network connected by one of the recited linkers, particularly wherein the material has an average pore size of 0.4-0.6 nm.  The prior art in the international phase discloses VOC removal MOFs such as MOF-5 and Cu-MOF, which have pore diameters well outside of the claimed range.  All of the outstanding claim objections and indefiniteness rejections have been overcome and are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl